DETAILED ACTION
This office action is in response to the application filed on 06/08/2020. Claims 1-20 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James C. Edwards, on August 26, 2022.
The application has been amended as follow:

AMENDMENTS TO THE CLAIMS

Claim 8 (currently amended): The system of Claim 7 [[8]], wherein the instructions configured to translate, for each of the edge devices, the one or more customized DL anomaly detection models to a format executable on the corresponding one of the edge devices are further configured to build an edge device-specific installer that is configured to translate the one or more customized DL anomaly detection models to a customized set of binaries in C computing language.

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “each master DL anomaly detection model configured to”, in claim 1, “one or more customized DL anomaly detection models are further configured to”, in claims 5 and 6 and “an edge device-specific installer that is configured to” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 5-6 and 8 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Structure and description of such models and installer are being illustrated by at least drawing FIG. 2, items 400 and 532 and at least description paragraphs [0052] to [0054].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Cella et al. (U.S Pub No. 2019/0324438 A1, referred to as Cella), Desai et al. (U.S Pub No. 2018/0114334 A1, referred to as Desai) and Savalle et al. (U.S Pub No. 2020/0304530 A1, referred to as Savalle).

Cella discloses systems for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process. A system can include a data circuit for analyzing a plurality of sensor inputs, a network control circuit for sending and receiving information related to the plurality of sensor inputs to an external system, and a storage device. The data circuit may continuously monitor sensor inputs and store them in an embedded data cube, and the self-sufficient data acquisition box dynamically determines what information to send based on analyzing historical data.

Desai discloses techniques for adaptive object recognition for a target visual domain given a generic machine learning model. A method for adaptive object recognition for a target visual domain given a generic machine learning model includes creating, by a processing device, an adapted model and identifying classes of the target visual domain using the generic machine learning model. The method further includes creating, by the processing device, a domain-constrained machine learning model based at least in part on the generic machine learning model such that the domain-constrained machine learning model is restricted to recognize only the identified classes of the target visual domain and a recognition result based at least in part on combining predictions of the domain-constrained machine learning model and the adapted model.

	Savalle discloses a method wherein a device obtains characteristics of a first anomaly detection model executed by a first distributed learning agent in a network. The device receives a query from a second distributed learning agent in the network that requests identification of a similar anomaly detection to that of a second anomaly detection model executed by the second distributed learning agent. The device identifies, after receiving the query from the second distributed learning agent, the first anomaly detection model as being similar to that of the second anomaly detection model, based on the characteristics of the first anomaly detection model. The device causes the first anomaly detection model to be sent to the second distributed learning agent for execution.

However, regarding claim 1, the prior art of Cella, Desai and Savalle when taken in the context of the claim as a whole do not disclose nor suggest, “select, for each of the edge devices based on the information, at least one master DL anomaly detection model from amongst the one or more master DL anomaly detection models, convert, for each of the edge devices based on the device configuration information, the selected the one or more master DL anomaly detection models to one or more customized DL anomaly detection models that are specific to a corresponding one of the edge devices; translate, for each of the edge devices, the one or more customized DL anomaly detection models to a format executable on the corresponding one of the edge devices, and deploy, on each of the edge devices, the one or more translated and customized DL anomaly detection models for execution on the corresponding one of the edge devices.”.

Regarding claim 11, the prior art of Cella, Desai and Savalle when taken in the context of the claim as a whole do not disclose nor suggest, “selecting, for each of the edge devices based on the information, at least one master DL anomaly detection models from amongst one or more master DL anomaly detection models; Page 24 of 29AttyDktNo: 9555US1.014033.3704converting, for each of the edge devices based on the device configuration information, the selected the one or more master DL anomaly detection models to one or more customized DL anomaly detection models that are specific to a corresponding one of the edge devices; translating, for each of the edge devices, the one or more customized DL anomaly detection models to a format executable on the corresponding one of the edge devices; and deploying, on each of the edge devices, the one or more translated and customized DL anomaly detection models for execution on the corresponding one of the edge devices.”

Regarding claim 16, the prior art of Cella, Desai and Savalle when taken in the context of the claim as a whole do not disclose nor suggest, “a second set of codes for causing a computer processor to select, for each of the edge devices based on the information, at least one master DL anomaly detection models from amongst one or more master DL anomaly detection models; a third set of codes for causing a computer processor to convert, for each of the edge devices based on the device configuration information, the selected at least one master DL anomaly detection models to one or more customized DL anomaly detection models that are specific to a corresponding one of the edge devices; a fourth set of codes for causing a computer processor to translate, for each of the edge devices, the one or more customized DL anomaly detection models to a format executable on the corresponding one of the edge devices; and Page 26 of 29AttyDktNo: 9555US1.014033.3704a fifth set of codes for causing a computer processor to deploy, on each of the edge devices, the one or more translated and customized DL anomaly detection models for execution on the corresponding one of the edge devices.”.

Claims 2-10 depend on claim 1, claims 12-15 depend on claim 11 and claims 17-20 depend on claim 16, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435